NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE E. HERNANDEZ,                              No.    17-16134

                Plaintiff-Appellant,            D.C. No. 2:12-cv-00369-MMD-
                                                CWH
 v.

INDYMAC BANK; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Jose E. Hernandez appeals pro se from the district court’s summary

judgment in his diversity action alleging wrongful foreclosure. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Bourne Valley Court Tr.

v. Wells Fargo Bank, NA, 832 F.3d 1154, 1157 (9th Cir. 2016). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Hernandez

failed to raise a genuine dispute of material fact as to whether defendant Quality

Loan Service Corporation lacked authority to commence foreclosure proceedings

on behalf of defendant Deutsche Bank by recording a notice of default. See Nev.

Rev. Stat. § 107.080(2)(b) (as effective from Oct. 1, 2007 to June 30, 2009) (giving

the beneficiary authority to execute and record a notice of default); Simmons Self-

Storage v. Rib Roof, Inc., 331 P.3d 850, 856 (Nev. 2014) (defining when an agent

has actual authority).

      Contrary to Hernandez’s contention, the district court did not abuse its

discretion in considering defendants’ evidence on summary judgment. See Orr v.

Bank of Am., NT & SA, 285 F.3d 764, 773-74 (setting forth standard of review and

discussing requirements for authentication of evidence on summary judgment).

      The district court did not abuse its discretion in denying Hernandez’s motion

for reconsideration because Hernandez failed to establish any basis for relief. See

Carroll v. Nakatani, 342 F.3d 934, 940, 945 (9th Cir. 2003) (standard of review

and grounds for reconsideration under Fed. R. Civ. P. 59(e)).

      AFFIRMED.




                                          2                                   17-16134